Citation Nr: 1814009	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain myositis and discogenic disease at L5-S1.

2.  Entitlement to an evaluation in excess of 10 percent for status post dislocation of the second toe at the level of first interphalangeal join.

3.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to the service-connected lumbosacral strain myositis and discogenic disease at L5-S1.

4.  Entitlement to service connection for right lower extremity neuropathy, to include as secondary to the service-connected lumbosacral strain myositis and discogenic disease at L5-S1.

5.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to the service-connected lumbosacral strain myositis and discogenic disease at L5-S1.

6.  Entitlement to service connection for left lower extremity neuropathy, to include as secondary to the service-connected lumbosacral strain myositis and discogenic disease at L5-S1.

7.  Entitlement to service connection for a cervical spine disorder. 

8.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected lumbosacral strain myositis and discogenic disease at L5-S1.

9.  Entitlement to a total evaluation based upon individual unemployability due to the service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.T.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve and had a period of active duty for training (ACDUTRA) from November 2001 to March 2002 and a period of active duty from November 2004 to January 2006.  Subsequently, the Veteran had additional Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In June 2016, the Board remanded the appeal to afford the Veteran a Board hearing.  The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding has been associated with the record. 

The issues of: entitlement to an evaluation in excess of 40 percent for lumbosacral strain myositis and discogenic disease at L5-S1; entitlement to an evaluation in excess of 10 percent for status post dislocation of the second toe at the level of first interphalangeal joint in ankylosis; entitlement to service connection for right lower extremity radiculopathy, to include as secondary to the service-connected lumbosacral strain myositis and discogenic disease at L5-S1; entitlement to service connection for right lower extremity neuropathy, to include as secondary to the service-connected lumbosacral strain myositis and discogenic disease at L5-S1; entitlement to service connection for left lower extremity radiculopathy, to include as secondary to the service-connected lumbosacral strain myositis and discogenic disease at L5-S1; entitlement to service connection for left lower extremity neuropathy, to include as secondary to the service-connected lumbosacral strain myositis and discogenic disease at L5-S1; entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected lumbosacral strain myositis and discogenic disease at L5-S1; and, entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In a January 2017 statement, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for a cervical spine disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the issue of entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a January 2017 statement, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for a cervical spine disorder.  Hence, there remains no allegation of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The appeal pertaining to the issue of entitlement to service connection for a cervical spine disorder is dismissed. 



REMAND

In July 2011, the Veteran was afforded VA examinations to determine the nature and etiology of his claimed disabilities and to determine the severity of his service-connected disabilities.  The VA examiners found that the Veteran did not have current diagnoses for an acquired psychiatric disorder, neuropathy, or radiculopathy.  In January 2017, the Veteran testified that his service-connected disabilities had worsened since his last VA examination.  He also testified that he was prescribed anti-depressants and experienced numbness.  A remand is necessary to afford the Veteran with current VA examinations to determine the current severity of his service-connected disabilities and to determine the nature and etiology of his claimed disorders for service connection.

At his Board hearing, the Veteran also explained that he was receiving medical treatment with VA.  A review of the record indicates that the Veteran had additional Reserve service after 2006.  With the exception of a few miscellaneous records, the Veteran's VA treatment records, Reserve records, and service treatment records are not associated with the record.  A remand is warranted to obtain these outstanding records. 

As the development order in this remand will provide more detail regarding the Veteran's disability picture, the claim of entitlement to a TDIU is intertwined with the issues being remanded.  The Board will defer adjudication of the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate government entity, to include the National Personnel Records Center (NPRC), and the Veteran's reserve unit, to secure copies of personnel records, which reflect the dates he was on ACDUTRA and/or inactive duty for training (INACDUTRA).  

2.  Obtain outstanding copies of the Veteran's service treatment records. 

3.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) to obtain the Veteran's outstanding VA treatment records.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  	

4.  After obtaining any outstanding records, schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected lumbosacral strain myositis and discogenic disease at L5-S1, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine since 2011.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbosacral strain myositis and discogenic disease at L5-S1 is worse than shown at the prior examination.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbosacral strain myositis and discogenic disease at L5-S1 since the Veteran underwent a VA spine examination in 2011.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the lumbar spine since 2011.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After obtaining any outstanding records, schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected status post dislocation of the second toe at the level of first interphalangeal joint in ankylosis, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the bilateral feet on passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the bilateral feet since 2011.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected status post dislocation of the second toe at the level of first interphalangeal joint in ankylosis is worse than shown the prior examination.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected status post dislocation of the second toe at the level of first interphalangeal joint in ankylosis since the Veteran underwent a VA examination in 2011.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the status post dislocation of the second toe at the level of first interphalangeal joint in ankylosis.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the bilateral feet since 2011.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.    

The record should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder was incurred during his active service.  

If the VA examiner finds that it is not at least as likely as not that the Veteran's acquired psychiatric disorder was incurred during his active service, he or she must opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder was caused or aggravated beyond its natural progression by his service-connected lumbosacral strain myositis and discogenic disease at L5-S1.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide an opinion he or she should explain why.

7.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed radiculopathy and neuropathy of the bilateral lower extremities.    

The record should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's neuropathy and/or radiculopathy of the bilateral lower extremities were incurred during his active service.  

If the VA examiner finds that it is not at least as likely as not that the Veteran's neuropathy and/or radiculopathy of the bilateral lower extremities were incurred during his active service, he or she must opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's neuropathy and/or radiculopathy of the bilateral lower extremities were caused or aggravated beyond its natural progression by his service-connected lumbosacral strain myositis and discogenic disease at L5-S1.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide an opinion he or she should explain why.

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


